United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2134
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                     Cyrano Jones

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                            Submitted: January 13, 2020
                              Filed: March 2, 2020
                                 ____________

Before COLLOTON, SHEPHERD, and ERICKSON, Circuit Judges.
                         ____________

ERICKSON, Circuit Judge.

       Cyrano Jones was arrested on June 5, 2018, and subsequently charged in a
three-count indictment for his involvement in a large-scale crack cocaine trafficking
operation in the St. Louis area. Jones eventually pled guilty to one count of
possession with intent to distribute cocaine base, in violation of 21 U.S.C. §§ 841(a)
and (b)(1)(C) pursuant to the terms of a plea agreement. The district court1 sentenced
Jones to a term of 84 months’ imprisonment.

      In the plea agreement, Jones admitted to certain relevant facts, including his
involvement in a controlled buy that took place on December 20, 2017, several
months before his arrest. The plea agreement acknowledged that the controlled buy
was relevant conduct for the purpose of sentencing. The parties also agreed to certain
drug quantities that would be considered at sentencing, including the drugs seized
during the controlled buy on December 20, 2017. In exchange for Jones’ guilty plea,
the government agreed to dismiss the remaining counts at sentencing.

       The agreed upon drug quantities resulted in a base offense level of 24 under
United States Sentencing Guidelines § 2D1.1. With a two-level enhancement for
possession of a dangerous weapon, and a three-level reduction for acceptance of
responsibility, the total offense level was 23. At the time of the December 2017
controlled buy, Jones was on supervised release for a 2005 conviction in the Eastern
District of Missouri for conspiracy to possess with intent to distribute heroin and
crack cocaine. Because Jones committed the instant offense “while under a criminal
justice sentence” for another case, two points were added to his criminal history score
under USSG § 4A1.1(d), resulting in placement in Criminal History Category V.
Offense level 23 and Criminal History Category V resulted in an advisory guidelines
range of 84 to 105 months.

      Jones filed an objection to the guidelines calculation, specifically challenging
the additional two points added to his criminal history score, on the ground that the
offense conduct occurred several months after his supervised release had expired.
The government, relying on the plea agreement, argued that because the parties had


      1
       The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri.

                                         -2-
stipulated that the December 20, 2017, controlled buy was relevant conduct and
Jones’ supervised release did not expire until April 9, 2018, the two points were
properly added. The district court agreed and overruled the objection. The court
imposed a low-end of the guidelines range sentence of 84 months. Jones appealed.

      Jones recognizes that the plea agreement covered relevant conduct that
occurred on December 20, 2017, but he argues that double-counting occurred when
the guidelines calculation included both the drugs seized on that date and a
consideration of his supervised release status. According to Jones, he was “twice
penalized for the same conduct.”

       We review de novo whether a district court’s application of the sentencing
guidelines resulted in impermissible double-counting. United States v. Clark, 780
F.3d 896, 898 (8th Cir. 2015) (per curiam). Double-counting occurs in a sentencing
guidelines calculation “when one part of the Guidelines is applied to increase a
defendant’s punishment on account of a kind of harm that has already been fully
accounted for by application of another part of the Guidelines.” Id. at 897 (quoting
United States v. Hipenbecker, 115 F.3d 581, 583 (8th Cir. 1997)). “Double counting
is prohibited only if the guidelines at issue specifically forbid it.” United States v.
Pappas, 715 F.3d 225, 229 (8th Cir. 2013).

       A sentencing guidelines calculation involves two sub-calculations: the offense
level, which is an assessment of the seriousness of the underlying offense, and the
criminal history score, which considers the history of the defendant and the need for
deterrence. See United States v. Myers, 598 F.3d 474, 477 (8th Cir. 2010) (“[T]he
base offense level and criminal history calculations address different sentencing
goals.”). By considering the December 2017 drug quantity under USSG § 2D1.1,
while also considering Jones’ December 2017 supervised release status under USSG
§ 4A1.1(d), the district court did not penalize Jones twice for the same conduct.



                                         -3-
Rather, the district court evaluated, on the one hand, the seriousness of the offense
and, on the other hand, Jones’ criminal history. Accordingly, we affirm.
                        ______________________________




                                         -4-